Citation Nr: 1640494	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from March 1966 to September 1966, with subsequent service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran requested a Board hearing at the RO on his VA-Form 9 in October 2012; but in a January 2013 statement the Veteran's representative noted that the Veteran did not want any further delays, including for scheduling a Board hearing.  Thus, his previous request for a Board hearing has been withdrawn.  

The Veteran and his wife testified at an RO hearing before a Decision Review Officer (DRO) in November 2012.  The transcript is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are causally related to his acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he has hearing loss and tinnitus caused by in-service exposure to noise in the Army.  He testified at the RO hearing in November 2012 that he first noticed his hearing loss and tinnitus in basic training after being on the firing line with no ear plugs. See November 2012 RO hearing, p. 7.  He recalled that it felt like his head was in a garbage can and he could hear an echo.  Id.  He noted that his hearing got better but the tinnitus never went away.  Id.  He further indicated that he was in a mortar platoon, and was exposed to noise from light-weapons firing, mortars, and hand grenades.  Id. at 8, 14.  He acknowledged that his military occupational specialty (MOS) showed he was a cook in the Army, but that he was reassigned.  Id. at 16.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the periods of ACDUTRA or INACDUTRA is not appropriate.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

At the outset, the Board notes that the Veteran's service records show that he was in the Army from March 1966 and September 1966 and earned a sharpshooter (rifle) badge.  Thus, exposure to acoustic trauma in service is conceded.  Personnel records also show that after his initial active duty for training service, he served in the Infantry as an Infantry Indirect Fire Crewman for six years in the Army National Guard with a date of discharge in December 1971.  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran's service treatment records include some fairly illegible copies.  However, it appears that the audiogram at entry into service in December 1965 noted that an audiometer examination was not indicated.  Whisper and spoken voice testing was 15/15; and clinical evaluation of the ears was normal.

A March 1966 audiometer chart shows audiometer findings in both ears were 0 (15) at 500 hertz; 0 (10) at 1000 hertz; 0 (10) at 2000 hertz; and 5 (10) at 4000 hertz.

At separation from service in August 1966, the audiometer findings in both ears were 0 (15) at 500 hertz; 0 (10) 1000 hertz; 0 (10) 2000 hertz; and 0 (5) at 4000 hertz.  The Veteran denied hearing loss on his report of medical history in August 1966.

Note: In July 1966, VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization (ISO) units; the military followed suit in November 1967.  Since the current definition for a hearing loss disability, found at 38 C.F.R. § 3.385, is based on ISO units, military audiograms from before November 1967 must be converted from ASA to ISO units to determine whether there is a hearing loss for VA purposes.  The ASA units are converted to ISO by adding 15 decibels to the finding at 500 Hz, 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 decibels to the finding at 4000 Hz.  Assuming the 1966 audiograms above used the ASA instead of ISO standard, the results of the Veteran's examination have been adjusted to ISO units as shown in the parentheses above.

These findings show that a hearing loss disability is not shown for VA purposes in service.  Additional service treatment records were submitted for the Veteran's later period of service, but they are mostly illegible.

Even though there is no hearing loss disability shown at separation from service, service connection may nevertheless be established by showing that any present hearing loss disability is related to service.  See Hensley, 5 Vet. App. at 160.  As the exposure to acoustic trauma in service is conceded, the determinative issue is whether the Veteran has bilateral hearing loss and tinnitus as a result of this in-service noise exposure.  

After service the Veteran underwent a VA examination in October 2011.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
50
LEFT
20
15
20
30
40

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The examiner found that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The rationale was that while there was reportedly significant noise exposure in the Veteran's military service; at separation his hearing was normal.  The examiner noted that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which usually abates in 16 to 48 hours after exposure.  The examiner also indicated that impulse noise or continuous and repeated exposure to loud noise might cause permanent hearing loss.  The examiner noted that since damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to noise exposure would verify that the Veteran's hearing had recovered without a permanent threshold shift.  As for the tinnitus, the examiner found that the tinnitus was associated with the hearing loss.  The examiner determined that the tinnitus was less likely than not caused by or a result of military noise exposure because there was no hearing loss at separation and the reported onset of tinnitus was about 30 years ago; whereas separation was about 40 years ago.

The Veteran submitted a notice of disagreement in December 2011 noting that after his initial active duty for training service from March 1966 to September 1966 he continued to serve in the Army National Guard from September 1966 to December 1971 in the mechanized infantry unit, and was assigned to Army personnel carriers and the mortar platoon.  He also noted that he complained of hearing loss and constant ringing but was told nothing could be done about it and to "suck it up."  On a December 2011 tinnitus questionnaire, the Veteran stated that his tinnitus started in 1966 from exposure to rifle fire, mortar fire, and armored vehicle noise.

A March 2012 private opinion from a doctor notes that the Veteran was evaluated and stated that he had complaints of hearing loss and tinnitus that started in the late 1960s and 1970s when he was in the Army and experienced an artillery firing next to him without adequate hearing protection.  The Veteran stated that he felt completely deaf in the right ear and had decreased hearing on the left.  After being discharged from the military, the Veteran indicated that he noted persistent tinnitus and some progression of his hearing loss.  He denied any history of significant ear infections or trauma, exposure to heavy metals such as lead, or occupational noise exposure.  The audiogram reportedly showed bilateral mild sloping to moderate sensorineural hearing loss, symmetric.  The doctor's impression was that the Veteran's downsloping sensorineural hearing loss was most likely at least partially caused by previous noise exposure during his military service.  The doctor also noted that there might be some progression from his military service days due to aging and effects of hypertension.   

In August 2012, a supplemental VA medical opinion was provided with the understanding that the Veteran reported that his tinnitus started in service.  The examiner noted that normal hearing was documented at discharge, which strongly suggested that the Veteran's tinnitus was less likely than not from noise exposure.  Thus, the examiner found that the reported tinnitus was less likely as not a result of military service.  The rationale was clinical experience and expertise as a licensed audiologist.   The audiologist also noted the private medical opinion but noted that this doctor did not mention the Veteran's normal audiogram at discharge.  

Another private medical opinion was provided in September 2012.  The doctor noted that the Veteran's only noise exposure was through military and artillery exposure and described an immediate change in hearing and development of tinnitus after one particular blast exposure.  The doctor found that a significant portion of the Veteran's hearing loss was most likely caused by and/ or a result of noise exposure from the artillery during his military experience, which had been exacerbated as he aged.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a hearing loss and tinnitus disability related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he was exposed to acoustic trauma in the Army and has experienced chronic hearing loss and tinnitus are found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his hearing loss, tinnitus, and noise exposure are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that he was exposed to acoustic trauma in the Army and did not have any significant noise exposure from recreational or occupational activities post-service and that he has experienced hearing loss and tinnitus for many years.  The Veteran's lay statements with respect to his complaints of hearing loss and tinnitus are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the opinion from the VA examiners do not have high probative value, as the examiners based the crux of their opinions that the hearing loss and tinnitus were not due to military service on the fact that the disabilities were not shown in service.  However, the fact that hearing loss first manifested after service is not fatal to the service connection claim.  As previously noted, a claimant may still establish service connection for a current hearing loss disability, even if the regulatory requirements for establishing a current disability are not met until after service.  See Hensley, supra.    

The opinions from the private physicians provide positive evidence in favor of the Veteran's claim that his hearing loss and tinnitus are related to service.  While the physicians did not review the VBMS file, they appeared to take the Veteran's history as he reported it as credible, which as noted above, is also considered credible by the Board, and also provided a rationale and thorough audiological examination.  The mere fact that an examiner, private or VA, did not review the claims file does not render an examination inadequate, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  There are no other medical opinions of record addressing the etiology of the hearing loss.

The private medical opinions seem to be based, at least in part, on the Veteran's exposure to acoustic trauma during his National Guard service.  As noted, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of INACDUTRA as a result of an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110.  To the extent that the private doctors related the Veteran's hearing loss and tinnitus to exposure to acoustic trauma from his active and inactive duty training in the National Guard, acoustic trauma is akin to injury to the hearing capabilities of the ears.  Thus, there is evidence that the Veteran became disabled due to injury during active and inactive duty training.

In weighing the favorable medical opinions, the conceded exposure to acoustic trauma in service, and the statements from the Veteran regarding ongoing symptomatology of hearing loss and tinnitus for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has hearing loss and tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


